 LABORERS LOCAL 670 (FAMOUS BARR)Laborers Local 670, affiliated with Laborers Inter-national Union of North America, AFL-CIOand Famous Barr Company, A Division of theMay Department Stores Company and Carpen-ters District Council of Greater St. Louis andVicinity, Subordinate to United Brotherhood ofCarpenters and Joiners of America, CLC. Case14-CD-69028 March 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled 11 October 1983 by the Employer, allegingthat the Respondent (the Laborers) violated Sec-tion 8(b)(4)(D) of the National Labor Relations Actby engaging in proscribed activity with an objectof forcing the Employer to assign certain work toemployees it represents rather than to employeesrepresented by the Carpenters. The hearing washeld 2 November 1983 before Hearing OfficerSusan W. Wauck.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a division of a New York corpo-ration, is engaged in the operation of a retail de-partment store at its facility in Fairview Heights,Illinois, where it annually derives gross revenues inexcess of $500,000 and purchases and receivesgoods valued in excess of $50,000 that are shippeddirectly from points located outside the State of Il-linois. The parties stipulate, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Laborers and the Carpenters are labor organi-zations within the meaning of Section 2(5) of theAct.II. THE DISPUTEA. Background and Facts of DisputeThe Employer owns and operates 16 retail de-partment stores in the St. Louis, Missouri area in-cluding the one involved here in Fairview Heights,Illinois. The Employer employs a number of main-tenance carpentry workers at its St. Louis areastores. For over 30 years the Employer has had269 NLRB No. 93collective-bargaining agreements with the Carpen-ters covering the maintenance carpenters in its Mis-souri stores. On 1 May 19831 the Employer andthe Carpenters signed a 3-year contract which forthe first time extended coverage to its stores in twoIllinois counties including the Fairview Heightsstore.In anticipation of the 1983 holiday season, theEmployer prepared specialty gift shops in its Fair-view Heights store. In October refurbished displaycases and other fixtures were delivered to the storefrom the Employer's warehouse. The Employer as-signed the work of unloading and transporting dis-play cases and other fixtures from delivery to thepoint of installation, constructing and installingsuch fixtures, and all cleaning associated with thiswork to its maintenance carpentry employees rep-resented by the Carpenters. This was in accordwith its practice at its other St. Louis area stores.Prior to the signing of the contract with the Car-penters which extended coverage to the FairviewHeights store, a carpentry contractor had per-formed this work at Fairview Heights with em-ployees represented by the Carpenters.On 7 October the Laborers business managerCraig told the Employer's General Carpenter Fore-man Eckert that according to an internationalagreement between the Laborers and the Carpen-ters 50 percent of the work of transporting the dis-play cases and other fixtures belonged to the La-borers. Craig also claimed the cleanup work onbehalf of the Laborers. Eckert replied that the Em-ployer had an agreement with the Carpenters cov-ering such work and that he was not going to hireany laborers. Craig said that he would "just haveto put up a picket." Later that day, and again on10 and 11 October, the Laborers picketed the vari-ous entrances to the enclosed mall in which theEmployer's store is located and at entrances to theparking lot surrounding the mall.B. Work in DisputeThe disputed work involves: the transporting ofdisplay cases and other fixtures delivered to theEmployer's Fairview Heights facility from deliveryvehicles to the point of installation on the Employ-er's premises; the cleaning of the display cases andother fixtures; the removal of debris resulting fromthe installation of the display cases and other fix-tures; and the disposal of debris resulting from theremoval of the display cases and other fixturesfrom their packaging.I All dates refer to 1983.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Contentions of the PartiesThe Employer and the Carpenters contend thatthe work in dispute should be assigned to employ-ees represented by the Carpenters on the basis ofthe collective-bargaining agreement, past practice,employer preference, skills, and economy and effi-ciency of operations.The Laborers contends that a collective-bargain-ing agreement with the Employer and a memoran-dum of understanding between the Laborers Inter-national and the Carpenters International favorawarding the disputed work to employees repre-sented by the Laborers.D. Applicability of the StatuteThe record indicates that on 7 October the La-borers business manager demanded of the Employ-er's general foreman that the disputed work be as-signed to employees represented by the Laborers.When the demand was refused, the Laborers imme-diately picketed the Fairview Heights store. Theparties agreed that there is no voluntary methodfor the adjustment of jurisdictional disputes bywhich all three parties are bound.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Collective-bargaining agreementsAs previously indicated, the Employer has hadcollective-bargaining agreements for more than 30years with the Carpenters covering its St. Louisarea stores in Missouri. On I May the Employerand the Carpenters signed a contract which ex-panded coverage to include the Fairview Heightsstore. A memorandum of understanding describingthe work to be performed by unit employees wasadded as addendum I to the agreement. Thememorandum specifically includes "the uncratingand setting in the department of merchandise dis-play fixtures" and "the moving and set up of glasscube units and showcases."The Laborers contends that it has a collective-bargaining agreement with the Employer. The pu-tative contract is a booklet copy of a collective-bargaining agreement between two Laborers localsand the Southern Illinois Builders Association. TheEmployer's Fairview Heights assistant store man-ager, Bonnie Martin, signed the back cover of thisbooklet on 21 September 1983. Martin signed thebooklet in the midst of a brief dispute with mem-bers of the Laborers who had claimed the right toperform landscaping work which the Employerhad contracted to an independent nursury. It is un-disputed that Martin did not read the booklet, wasnot told that she was signing a collective-bargain-ing agreement, and does not have the authority tonegotiate or sign collective-bargaining agreementsfor the Employer. It is also undisputed that theEmployer has no connection with the Southern Il-linois Builders Association.The Employer was not a party to the 1965memorandum of understanding between the Labor-ers International and the Carpenters Internationalwhich stated that the transportation of fixturesfrom delivery vehicles to the point of installationwould be done by a composite crew of laborersand carpenters and that the cleaning up of debriswould be laborers' work. There is no evidence thatthe memorandum, relied on here by the Laborers,was ever put into effect.We find that the factor of collective-bargainingagreements favors assigning the work in dispute toemployees represented by the Carpenters.2. The Employer's preference and pastpracticeThe Employer, in accordance with its prefer-ence, assigned the work in dispute to employeesrepresented by the Carpenters. In the prior 10years that the Fairview Heights store had beenopen, the work in dispute had been performed byan independent carpentry contractor with employ-ees represented by the Carpenters. Further, em-ployees represented by the Carpenters have beenassigned the disputed work in the Employer's St.Louis area stores for the past 32 years. We findthat the Employer's preference and past practicefavor awarding the work to employees representedby the Carpenters.3. Relative skillsThe evidence shows that the performance of thework in dispute does not require the exercise of518 LABORERS LOCAL 670 (FAMOUS BARR)any special skills that are the province of eitheremployees represented by the Carpenters or thoserepresented by the Laborers. Rather, it appearsthat the employees represented by both Unions aresufficiently skilled to perform satisfactorily the dis-puted work.4. Economy and efficiency of operationsThe Employer does not employ laborers. Itwould face additional costs by hiring them to per-form the work in dispute while retaining its mainte-nance carpentry employees to perform other tradi-tional work assignments. Accordingly, we find thatthis factor favors the assignment of the work toemployees represented by the Carpenters.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Car-penters are entitled to perform the work in dispute.We reach this conclusion relying on the Employ-er's collective-bargaining agreement, the Employ-er's past practice, the Employer's preference, andthe economy and efficiency of its operation. Inmaking this determination, we are awarding thework to employees represented by the Carpenters,not to that Union or its members. The determina-tion is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Famous Barr Company, a divi-sion of the May Department Stores Company, rep-resented by Carpenters District Council of GreaterSt. Louis and Vicinity, subordinate to UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, CLC, are entitled to perform the trans-porting of display cases and other fixtures from de-livery vehicles to the point of installation; thecleaning of the display cases and other fixtures; theremoval of debris resulting from the installation ofthe display cases and other fixtures; and the dispos-al of debris resulting from the removal of the dis-play cases and other fixtures from their packagingat the Fairview Heights store.2. Laborers Local 670, affiliated with LaborersInternational Union of North America, AFL-CIO,is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force Famous Barr Com-pany, a division of The May Department StoresCompany, to assign the disputed work to employ-ees represented by it.3. Within 10 days from this date, Laborers Local670, affiliated with Laborers International Union ofNorth America, AFL-CIO, shall notify the Re-gional Director for Region 14 in writing whether itwill refrain from forcing the Employer, by meansproscribed by Section 8(b)(4)(D), to assign the dis-puted work in a manner inconsistent with this de-termination.519